Title: From Thomas Jefferson to Martha Jefferson Randolph, 10 July 1791
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Daughter
Philadelphia July 10. 1791.

I have no letter from Monticello later than Maria’s of May 29. which is now six weeks old. This is long, when but one week is necessary for the conveyance. I cannot ascribe all the delay to the Charlottesville post. However to put that out of the way I am negotiating with the postmaster the establishment of a public post from Richmond to Staunton. In this case all the private riders will be prohibited from continuance, let their contracts be what they will, and the whole being brought into one hand, the public will be better served. I propose that the post shall pass by Tuckahoe, Goochld. courthouse, Columbia and Charlottesville in order that as many may be served by it as possible. The price on each newspaper will be to be settled between the printers and their customers.—I have no information whether the things sent by Stratton have got safe to hand: tho’ hope they have. I expect him here daily, and shall send by him some stores against my arrival at Monticello, the time of which however is not yet fixable. I rather expect it will be earlier than the last year, because my return here must be earlier. Tell Maria I shall expect to find her improved in all good things and particularly in her music, of which I hope you also are mindful. Kiss her for me and the little one, and present my best esteem to Mr. Randolph.—Your’s, my dear, affectionately,

Th: Jefferson

